Per Curiam.
The defendant seeks to have the venue in a local action changed from Camden county, where the plaintiffs reside, to Cape May county, where the accident occurred.
The action is to recover for personal injuries sustained on the boardwalk at Ocean City. Many municipal officers and employes will be necessary witnesses. The plaintiffs will be obliged to establish their case by calling a number of medical witnesses resident in Camden. Since the cost and inconvenience to the public must be considered, there is more than a mere inconvenience in requiring the defendant to appear in this suit at Camden, the county seat - of Camden county. Keeley v. Belmar, 97 N. J. L. 98; 116 Atl. Rep. 273; Hesselbrock v. Burlington County, 111 N. J. L. 177; 168 Atl. Rep. 45.
The venue should be changed to the county in which the cause of action arose. A rule to that effect may be entered.